Citation Nr: 0412393	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  98-14 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Evaluation of residuals of a right shoulder injury, rated 
as 10 percent disabling from September 1, 1994.

2.  Whether a rating higher than 60 percent is warranted for 
post-operative residuals of a lumbar laminectomy.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to 
August 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating action by the RO 
which granted a claim of entitlement to service connection 
for residuals of a right shoulder injury and assigned a 10 
percent evaluation, effective September 1, 1994.  The RO also 
increased the rating for post-operative residuals of a lumbar 
laminectomy from 10 to 20 percent, effective September 26, 
1996.  By rating action in April 1998, the RO increased the 
rating for post-operative residuals of a lumbar laminectomy 
from 20 to 60 percent, effective September 26, 1996.  

The veteran testified at a hearing at the RO in January 1998 
with respect to both the low back and right shoulder issues.  
He also testified at a videoconference hearing before the 
undersigned Veterans Law Judge (VLJ) in October 1999 with 
respect to the right shoulder issue.  Thereafter, the veteran 
testified at a videoconference hearing before the undersigned 
VLJ in December 2003 with respect to both the low back and 
right shoulder issues.

Previously, this case was before the Board in January 2000 
and September 2003, when it was remanded for additional 
development.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) recently held that an appeal from an 
original award does not raise the question of entitlement to 
an increased rating, but instead is an appeal of an original 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the Board has characterized the right shoulder 
issue on appeal as a claim for a higher evaluation of an 
original award.  Therefore, consideration of the veteran's 
residuals of a right shoulder injury must now include 
consideration of whether an evaluation higher than 10 percent 
is warranted for service-connected disability from September 
1, 1994.  (The low back disability issue was previously 
thought to have been the result of an appeal of an original 
rating assigned in January 1996; however, on further review 
of the claims file, the Board finds that it was not.  (The 
veteran had filed a notice of disagreement with the January 
1996 rating, but it was not accepted by the RO because it was 
not sufficiently specific.  The veteran did not thereafter 
clarify his disagreement within the time allowed, and he did 
not appeal the RO's determination regarding the validity of 
the notice of disagreement.))

Finally, the veteran has raised other issues that need to be 
addressed by the RO.  When the veteran appeared at his 
December 2003 videoconference hearing, he raised the issue of 
entitlement to service connection for a sleep disorder 
secondary to service-connected residuals of a right shoulder 
injury.  In March 2004, he submitted a written statement and 
medical evidence reflecting his desire to raise the issues of 
entitlement to a psychiatric disability to include post-
traumatic stress disorder on direct and secondary bases.  
Moreover, since filing a written statement in July 2000, the 
veteran has indicated his desire to pursue a claim of 
entitlement to a total disability total rating based on 
individual unemployability due to service-connected 
disabilities.  These issues are referred to the RO for 
appropriate action.


REMAND

Review of the claims file reveals that the veteran has not 
been properly advised in accordance with the changes brought 
about by the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)) with respect to his claim for a 
higher evaluation for residuals of a right shoulder injury as 
well as whether a rating higher than 60 percent is warranted 
for post-operative residuals of a lumbar laminectomy.  The 
regulations implementing the VCAA apply to these issues even 
though it was adjudicated prior to the VCAA.  VAOPGCPREC 7-
2003.

The VCAA regulations include an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits and which 
information or evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be retrieved by 
VA.  38 C.F.R. § 3.159 (2003); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

Decisions by the Court have mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See, e.g., 
Quartuccio, 16 Vet. App. at 183.  It cannot be said, in this 
case, that VA has satisfied its duty to notify the veteran of 
what is needed to substantiate the claims for a higher 
evaluation for residuals of a right shoulder injury as well 
as whether a rating higher than 60 percent is warranted for 
post-operative residuals of a lumbar laminectomy, 
particularly the information or evidence required of the 
veteran and the evidence that VA will obtain.  38 U.S.C.A. 
§ 5103(a) (West 2002).  

In this regard, the Board notes that although the RO sent the 
veteran a letter in June 2001 informing him of the passage of 
the VCAA and providing him information with respect to the 
law as it pertains to filing claims for service connection, 
the RO did not specifically inform the veteran of what it 
would take to substantiate his claims for higher evaluations, 
especially in light of changes in regulations used to 
evaluate diseases and injuries of the spine.  67 Fed. Reg. 
54345-49 (Aug. 22, 2002); 68 Fed. Reg. 51454-58 (Aug. 27, 
2003).  

The Board notes that service connection was originally 
granted for status post lumbar laminectomy in January 1996, 
when it was rated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (intervertebral disc syndrome).  
As noted in the preceding paragraph, the regulations used to 
evaluate diseases and injuries of the spine have changed 
twice since the veteran filed his low back claim.  These 
changes became effective on September 23, 2002, and on 
September 26, 2003.  See 38 C.F.R. § 4.71a (Diagnostic Codes 
5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 5294, 
5295) (2002); 67 Fed. Reg. 54345-49 (Aug. 22, 2002) (codified 
at 38 C.F.R. § 4.71a (Diagnostic Code 5293) (2003); 68 Fed. 
Reg. 51454-58 (Aug. 27, 2003) (to be codified at 38 C.F.R. 
§ 4.71a (Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 
5240, 5241, 5242, 5243)).  It does not appear that the 
veteran has received notice of the changes made to the 
rating criteria for evaluating diseases and injuries of the 
spine.  The veteran, however, has received notice of the 
changes made to the rating criteria for rating 
intervertebral disc syndrome under 67 Fed. Reg. 54345-49 
(Aug. 22, 2002) when the Board sent a letter to the veteran 
in January 2003. 

Furthermore, the RO has not been afforded the opportunity to 
evaluate the veteran's service-connected post-operative 
residuals of a lumbar laminectomy disability under the 
revised criteria.  In the Board's opinion, the veteran could 
be prejudiced as a result of the Board addressing this matter 
in the first instance.  Because additional development is 
necessary in the veteran's case, as will be discussed below, 
time will be saved if after completing the additional 
development, the RO would then specifically evaluate the 
veteran's lumbar spine claim under 38 C.F.R. § 4.71a as it 
existed at the time he filed his claim, and as amended two 
times during the pendency of his appeal.  See 38 C.F.R. § 
4.71a (Diagnostic Codes 5285, 5286, 5287, 5288, 5289, 5290, 
5291, 5292, 5293, 5294, 5295) (2002); 67 Fed. Reg. 54,345-49 
(Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a (Diagnostic 
Code 5293) (2003)); 68 Fed. Reg. 51454-58 (Aug. 27, 2003) (to 
be codified at 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 
5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243)).  

Moreover, additional development of the medical evidence is 
required as a result of the changes in the rating criteria.  
The Board finds that giving the veteran another opportunity 
to appear for VA neurological and orthopedic examinations 
would be appropriate because the current severity of the 
veteran's service-connected post-operative residuals of a 
lumbar laminectomy disability is unclear.  Furthermore, the 
Board notes that although the veteran was afforded a VA 
examination in December 2000, the record does not contain a 
current examination that takes into account the new rating 
criteria for evaluating diseases and injuries of the spine, 
including the new criteria established to rate intervertebral 
disc syndrome, such as the total duration of incapacitating 
episodes over the past 12 months or all orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  See 
67 Fed. Reg. 54,345-49 (Aug. 22, 2002) (to be codified at 
38 C.F.R. § 4.71a (Diagnostic Code 5293)).  Therefore, the 
Board finds a new VA examination would be appropriate so that 
the veteran's service-connected back disability can be 
properly evaluated in terms pertinent to these new criteria.  

In this regard, the Board also notes that it is unclear from 
the current evidence of record whether the veteran's service-
connected symptomatology includes unfavorable ankylosis of 
the low back or any associated objective neurologic 
abnormalities, such as bowel or bladder impairment.  In 
addition, the record does not indicate whether the veteran's 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, affect his 
normal range of motion.  68 Fed. Reg. 51454-58 (Aug. 27, 
2003) (to be codified at 38 C.F.R. § 4.71a (Diagnostic Codes 
5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243)).  
Therefore, as the current evidence of record is insufficient 
to rate the veteran's back disability under the new rating 
criteria, the veteran should be afforded new VA examinations 
that evaluate the veteran's symptomatology in terms pertinent 
to the rating criteria that were in effect when the veteran 
filed his claim, as well as the rating criteria twice amended 
during the pendency of his appeal.  See 38 C.F.R. § 4.71a 
(Diagnostic Codes 5285, 5286, 5287, 5288, 5289, 5290, 5291, 
5292, 5293, 5294, 5295) (2002); 67 Fed. Reg. 54,345-49 (Aug. 
22, 2002) (codified at 38 C.F.R. § 4.71a (Diagnostic Code 
5293) (2003)); 68 Fed. Reg. 51454-58 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a (Diagnostic Codes 5235 through 
5243)).  

The Board also notes that a remand is necessary to obtain a 
VA examination to evaluate the veteran's service-connected 
residuals of a right shoulder injury.  The record shows that 
the last VA examination was conducted in December 2000; 
however, the veteran has since complained of increased 
debility causing him to be unemployable.  Under these 
circumstances, the duty to assist includes the duty to 
provide the veteran with a new examination.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (VA should schedule 
another examination where the appellant complained of 
increased disability two years after the last examination).  
Consequently, a remand is also required for a new VA 
examination.  38 C.F.R. §§ 3.327, 4.2, 19.9 (2003).

Additionally, VA regulations require that a supplemental 
statement of the case (SSOC) be furnished to the appellant 
if, after the last statement of the case or SSOC was issued, 
additional pertinent evidence is received.  38 C.F.R. § 19.31 
(2003).  In the present case, the record shows that 
additional evidence relative to his claims has been 
associated with his claims file since the June 2002 SSOC was 
issued.  The additional evidence contains private and VA 
medical evidence pertaining to the veteran's service-
connected right shoulder as well as post-operative residuals 
of a lumbar laminectomy and, therefore, is "pertinent" to 
the claim on appeal.  A remand of the case is therefore 
required to comply with 38 C.F.R. § 19.31 (2003) (appellant 
has the right to have that additional evidence reviewed by 
the RO in the first instance unless he waives such 
consideration in writing).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) are fully complied with and 
satisfied to the extent required by law.  
See Quartuccio, supra.  The veteran 
should be specifically told of what is 
yet required of him to substantiate his 
claims for a higher evaluation for 
residuals of a right shoulder injury as 
well as claim for a rating higher than 60 
percent for post-operative residuals of a 
lumbar laminectomy, and of the 
information or evidence that VA will yet 
obtain with respect to his claims.  
38 C.F.R. § 3.159 (2003).  This notice 
should be specifically tailored to 
address the applicable rating criteria, 
including the changes made to the 
criteria for rating the spine.  He should 
be specifically informed that he should 
submit any evidence in his possession 
that pertains to the claims on appeal.  
Id.

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers where he has received treatment 
for his right shoulder and low back from 
March 2004 to the present.  The RO should 
ensure that all pertinent records of 
private or VA treatment are procured for 
review.  The RO should assist the veteran 
in obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  Thereafter, the RO should schedule 
the veteran for VA orthopedic and 
neurological examinations to determine 
the severity of impairment caused by his 
service-connected post-operative 
residuals of a lumbar laminectomy.  The 
claims file, a copy of this remand, 
copies of 38 C.F.R. § 4.71a (Diagnostic 
Codes 5285, 5286, 5287, 5288, 5289, 5290, 
5291, 5292, 5293, 5294, 5295) (2002), 67 
Fed. Reg. 54,345-49 (Aug. 22, 2002) 
(codified at 38 C.F.R. § 4.71a 
(Diagnostic Code 5293 (2003)), and 68 
Fed. Reg. 51454-58 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a (Diagnostic 
Codes 5235, 5236, 5237, 5238, 5239, 5240, 
5241, 5242, 5243)), along with any 
additional evidence obtained pursuant to 
the requests above, should be made 
available to the examiner(s) for review.  

The examiner(s) should determine the 
current severity of the veteran's 
service-connected post-operative 
residuals of a lumbar laminectomy.  
All indicated tests and studies, to 
include x-rays and other diagnostic 
procedures deemed necessary, should 
be conducted.  Clinical findings 
should be elicited so that both the 
old and new rating criteria may be 
applied.  See 38 C.F.R. § 4.71a 
(Diagnostic Codes 5285, 5286, 5287, 
5288, 5289, 5290, 5291, 5292, 5293, 
5294, 5295) (2002); 67 Fed. Reg. 
54,345-49 (Aug. 22, 2002) (codified 
at 38 C.F.R. § 4.71a (Diagnostic 
Code 5293) (2003)); 68 Fed. Reg. 
51454-58 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a 
(Diagnostic Codes 5235, 5236, 5237, 
5238, 5239, 5240, 5241, 5242, 
5243)).  In addition, after 
reviewing the veteran's complaints 
and medical history, the orthopedic 
examiner should render an opinion, 
based upon his or her best medical 
judgment, as to the extent to which 
the appellant experiences functional 
impairments, such as weakness, 
excess fatigability, incoordination, 
or pain due to repeated use or 
flare-ups, etc., and should equate 
such problems to the rating 
criteria.  (In other words, 
functional losses due to pain, etc. 
may result in disability tantamount 
to that contemplated by the criteria 
for a higher rating.  If so, the 
examiner should so state.)  See 
DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The rationale for all 
opinions should be explained in 
detail.  The neurological examiner 
should identify symptoms due to disc 
syndrome and describe the nerve(s) 
affected, or seemingly affected by 
nerve root compression.  The 
symptoms should be characterized as 
causing mild, moderate, or severe 
incomplete 
paralysis/neuritis/neuralgia or 
complete paralysis for each nerve 
affected, or seemingly affected.

The examiner(s) should also assess 
the severity of his service-
connected residuals of a right 
shoulder injury.  The examiner(s) 
should make all findings necessary 
to determine the current severity of 
the right shoulder debility.  See 
DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.40, 4.45 
(2003).  Any indicated studies 
should be accomplished.  The 
examiner(s) should record the range 
of motion observed on clinical 
evaluation, in terms of degrees.  If 
there is clinical evidence of pain 
on motion, the examiner should 
indicate the degree of motion at 
which such pain begins.  Any pain 
with motion should be noted.  The 
examiner should indicate whether the 
veteran experiences weakened 
movement, excess fatigability, 
incoordination, or pain due to 
repeated use or flare-ups, etc., and 
should equate these problems to 
additional loss in range of motion 
(beyond that which is demonstrated 
clinically).  If the veteran is 
examined at a point of maximum 
debility, this should be noted.  The 
examiner(s) should also explain 
whether there is adequate pathology 
demonstrated to support each of the 
veteran's functional losses.  In 
addition, the examiner(s) should 
specifically indicate whether the 
veteran has arthritis of the right 
shoulder, and, if so, whether 
arthritis is a manifestation of or 
otherwise related to the service-
connected right shoulder disability 
and the degree to which arthritis 
causes pain with motion, if any.  
The rationale for the opinions of 
any examiner should be explained in 
detail. 

4.  The RO should ensure that the 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If the report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

5.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA implementing 
regulations.  

6.  After complying with the notice and 
duty-to-assist provisions of the VCAA 
regulations, the RO should re-adjudicate 
the claim, including evaluating the 
veteran's service-connected post-
operative residuals of a lumbar 
laminectomy under 38 C.F.R. § 4.71a as it 
was at the time the veteran filed his 
claim, and as amended two times during 
the pendency of his appeal.  See 
38 C.F.R. § 4.71a (Diagnostic Codes 5285, 
5286, 5287, 5288, 5289, 5290, 5291, 5292, 
5293, 5294, 5295) (2002); 67 Fed. Reg. 
54,345-49 (Aug. 22, 2002) (codified at 
38 C.F.R. § 4.71a (Diagnostic Code 5293) 
(2003)); 68 Fed. Reg. 51454-58 (Aug. 27, 
2003) (to be codified at 38 C.F.R. 
§ 4.71a (Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242, 
5243)).  Consideration should also be 
given to 38 C.F.R. § 3.321(b) (2003).  If 
any benefit sought is denied, a SSOC 
should be issued.  The SSOC should 
include a complete recitation of both the 
old and the twice-changed rating criteria 
for rating the spine, including disc 
disease.  See 38 C.F.R. § 4.71a 
(Diagnostic Codes 5285, 5286, 5287, 5288, 
5289, 5290, 5291, 5292, 5293, 5294, 5295) 
(2002); 67 Fed. Reg. 54,345-49 (Aug. 22, 
2002) (codified at 38 C.F.R. § 4.71a 
(Diagnostic Code 5293) (2003)); 68 Fed. 
Reg. 51454-58 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a (Diagnostic 
Codes 5235, 5236, 5237, 5238, 5239, 5240, 
5241, 5242, 5243)).  Additionally, if the 
veteran does not appear for any scheduled 
examination, the SSOC should specifically 
refer to 38 C.F.R. § 3.655 (2003).  The 
SSOC should contain, among other things, 
a summary of the evidence received since 
the last SSOC was issued in June 2002.  
38 C.F.R. § 19.31 (2003).  The veteran 
should be afforded an opportunity to 
respond.

After the expiration of the period allowed for response, the 
case should be returned to the Board.  The appellant need 
take no action at this point, but he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO should act on this claim in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003), (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

